 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7246
 7        Ross.Weingarten@usdoj.gov

 8 Attorneys for United States of America

 9                                      UNITED STATES DISTRICT COURT
10                                    NORTHERN DISTRICT OF CALIFORNIA
11                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                           ) CR 17-204 JD
                                                         )
14             Plaintiff,                                ) STIPULATION REGARDING RESTITUTION
                                                         ) PAYMENTS
15        v.                                             )
                                                         )
16   EUGENE LATRELL MCNEELY,                             )
                                                         )
17             Defendant.                                )
                                                         )
18                                                       )
                                                         )
19                                                       )
20
               The parties hereby stipulate that the attached proposed order correctly sets forth the parties’
21
     agreements and stipulations regarding the restitution amount that the defendant owes and the entities
22
     entitled to receive such payments. The attached proposed order obviates the need for a hearing to decide
23
     the amount of restitution in this case.
24
     //
25
     //
26
     //
27
     //
28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 17-204 JD
 1          IT IS SO STIPULATED.

 2

 3 Dated: April 6, 2020                        /s/                  ______
                                               JOHN JORDAN
 4                                             Attorney for Defendant Eugene Latrell McNeely

 5
     Dated: April 6, 2020                      /s/
 6                                             ROSS WEINGARTEN
                                               Assistant United States Attorney
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 17-204 JD
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)

 5           Assistant United States Attorney
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7246
 7           Ross.Weingarten@usdoj.gov

 8 Attorneys for United States of America

 9                                     UNITED STATES DISTRICT COURT
10                                  NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CR 17-204 JD
                                                       )
14           Plaintiff,                                ) [PROPOSED] ORDER REGARDING
                                                       ) RESTITUTION PAYMENTS
15      v.                                             )
                                                       )
16   EUGENE LATRELL MCNEELY,                           )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
                                                       )
19                                                     )
20
             Defendant Eugene Latrell McNeely entered a plea of guilty to Count One in the captioned
21
     superseding indictment. At sentencing this Court deferred the question of restitution. Based upon the
22
     parties’ stipulations and agreements, IT IS HEREBY ORDERED that the total restitution owed by
23
     Defendant McNeely is $54,800.
24
             Defendant is ordered to pay $54,800 in trust to the victims in this case, to be distributed in
25
     accordance with the victim loss list, which is to be provided to Probation. The Court will issue a
26
     judgment that reflects the restitution order. Lump sum payment of $54,800 is due immediately and as
27
     follows: when incarcerated, payment of criminal monetary penalties are due during imprisonment at the
28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 17-204 JD
 1 rate of not less than $25 per quarter and payment shall be through the Bureau of Prisons Inmate

 2 Financial Responsibility Program. Criminal monetary payments shall be made to the Clerk of U.S.

 3 District Court, 450 Golden Gate Ave., Box 36060, San Francisco, CA 94102. Payment during the term
   of supervised release will commence within 60 days after release from imprisonment. The court will set
 4
   the payment plan based on an assessment of the defendant’s ability to pay at that time. The defendant
 5
   does not have the ability to pay interest and it is ordered that the interest requirement is waived. Any
 6
   established payment plan set by the court will not preclude enforcement efforts by U.S. Attorney’s
 7
   Office if the defendants have the ability to pay more than the minimum due.
 8

 9
            IT IS SO ORDERED.
10
            DATED: April 14, 2020
11                                                             HON. JAMES DONATO
                                                               United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 17-204 JD
